Title: Conversation with George Hammond, [21–30 August 1793]
From: Hammond, George,Hamilton, Alexander
To: 



[Philadelphia, August 21–30, 1793]

The additional instruction to British Ships of war and privateers, which your Lordship has been pleased to communicate to me, had reached this country two or three weeks antecedently to the arrival of the packet, and had excited considerable alarm both in the merchants and in the members of the government. A day or two after the receipt of it, I had a conversation with Mr. Hamilton, who regarded it as a very harsh and unprecedented measure, which not only militated against the principal branch of the present American exports but from the exception, in one case, in favor of Denmark and Sweden, appeared to be peculiarly directed against the commerce and navigation of the United States. For these reasons it would be incumbent upon this government, to make a representation on the subject to the Court of London. In the mean time, he earnestly desired me, if I received any exposition of it from your Lordship, to state it to the American administration, as a timely explanation might remove the unfavorable impressions it had made. In my answer I defended it, as well as I was able, on the ground of expediency, and of its not being contrary to the Law of nations, and on the conviction that the exception in favor of Denmark and Sweden arose solely from the stipulations of particular treaties. I however perceived that he was not convinced by my reasoning.
